
	
		II
		Calendar No. 304
		111th CONGRESS
		2d Session
		H. R. 2330
		[Report No. 111–154]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 3, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To direct the Secretary of the Interior to
		  carry out a study to determine the suitability and feasibility of establishing
		  Camp Hale as a unit of the National Park System.
	
	
		1.Short titleThis Act may be cited as the
			 Camp Hale Study
			 Act.
		2.Special resource
			 study of the suitability and feasibility of establishing Camp Hale as a unit of
			 the National Park System
			(a)In
			 GeneralThe Secretary of the Interior, acting through the
			 Director of the National Park Service (hereinafter referred to as the
			 Secretary), shall complete a special resource study of Camp Hale
			 to determine—
				(1)the suitability
			 and feasibility of designating Camp Hale as a separate unit of the National
			 Park System; and
				(2)the methods and
			 means for the protection and interpretation of Camp Hale by the National Park
			 Service, other Federal, State, or local government entities or private or
			 nonprofit organizations.
				(b)Study
			 requirementsThe Secretary shall conduct the study in accordance
			 with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
			(c)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this Act, the Secretary shall submit to the Committee on Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report containing—
				(1)the results of the
			 study; and
				(2)any
			 recommendations of the Secretary.
				3.Effect of
			 studyNothing in this Act
			 shall affect valid existing rights, including—
			(1)all interstate
			 water compacts in existence on the date of the enactment of this Act (including
			 full development of any apportionment made in accordance with the
			 compacts);
			(2)water rights
			 decreed at the Camp Hale site or flowing within, below, or through the Camp
			 Hale site;
			(3)water rights in
			 the State of Colorado;
			(4)water rights held
			 by the United States; and
			(5)the management and
			 operation of any reservoir, including the storage, management, release, or
			 transportation of water.
			
	
		1.Short titleThis Act may be cited as the Camp
			 Hale Study Act.
		2.DefinitionsIn this Act:
			(1)Camp
			 haleThe term Camp Hale means the area comprising
			 approximately 200,000 acres on the White River and San Isabel National Forests
			 in west-central Colorado located within portions of Eagle, Lake, Pitkin, and
			 Summit counties.
			(2)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Agriculture, acting jointly.
			3.Special resource
			 study
			(a)In
			 generalThe Secretaries shall conduct a study of Camp Hale to
			 determine—
				(1)the suitability and
			 feasibility of designating Camp Hale as a unit of the National Park System, in
			 accordance with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c));
			 or
				(2)any other designation or
			 management option that would provide for the protection of resources within
			 Camp Hale, including continued management of Camp Hale by the Forest
			 Service.
				(b)Required
			 analysisThe study under subsection (a) shall include an analysis
			 of—
				(1)the significance of Camp
			 Hale in relation to national security during World War II and the Cold War,
			 including—
					(A)the use of Camp Hale for
			 training of the 10th Mountain Division and other elements of the United States
			 Armed Forces; and
					(B)the use of Camp Hale for
			 training by the Central Intelligence Agency of Tibetan refugees seeking to
			 resist the Chinese occupation of Tibet;
					(2)opportunities for public
			 enjoyment and recreation at Camp Hale; and
				(3)any operational,
			 management, or private property issues relating to Camp Hale.
				(c)Congressional
			 intentIt is the intent of Congress that, in conducting the study
			 under subsection (a), the Secretaries not propose any designation that would
			 affect valid existing rights, including—
				(1)all interstate water
			 compacts in existence on the date of enactment of this Act (including full
			 development of any apportionment made in accordance with the compacts);
				(2)water rights—
					(A)decreed at Camp Hale;
			 or
					(B)flowing within, below, or
			 through Camp Hale;
					(3)water rights in the State
			 of Colorado;
				(4)water rights held by the
			 United States; and
				(5)the management and
			 operation of any reservoir, including the storage, management, release, or
			 transportation of water.
				4.ReportNot later than 3 years after the date on
			 which funds are made to available to carry out this Act, the Secretaries shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives—
			(1)the study conducted under section 3;
			 and
			(2)any recommendations of the Secretaries
			 relating to Camp Hale.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		March 2, 2010
		Reported with an amendment
	
